The three trustees could be removed only for cause after notice and a hearing. They were removed summarily after a debate on a resolution which was not a trial on charges after notice. They did not waive their rights by opposing the adoption of the resolution. Such irregularities are subversive of the regular procedure in accordance with which a religious organization should operate and should not be tolerated.
CARDOZO, Ch. J., CRANE, O'BRIEN and HUBBS, JJ., concur with
KELLOGG, J.; POUND, J., dissents in memorandum in which LEHMAN, J., concurs. *Page 329